Title: To Thomas Jefferson from Caesar Augustus Rodney, 3 August 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Hond. & Dear Sir
                            
                            Wilmington Aug. 3. 1806.
                        
                        I enclose you a Petition in a case in which I must solicit the incursion of your clemency. The act of congress, giving authority to the Secretary of the Treasury in
                            certain cases to mitigate or remit fines & forfeitures does not extend I consider to this case. The act applies I
                            conceive only, where there was no intention to elude the payment of duties, which would not with truth & justice be
                            stated in this instance. The sole grounds relied on, are that they are all poor & have uniformly supported fair
                            characters until this transaction happened. As this is the first offence & except in this instance, they have been
                            honest, as you will observe by the recommendation annexed to their petition, & they are industrious fellows, I hope they
                            will be pardoned. The Collector has promised to write in their behalf to the Comptroller. I transmit the enclosed to you
                            at Monticello, because the Court will sit in the course of a few weeks & they have been allowed until then, to procure a remission. Indeed, could I spare the time, such is my anxiety about
                            public affairs tho’ in a great measure retired from the political world, that I should have been extremely glad to have visited you
                            at your house. Should you see Mr. Randolph or Mr. Eppes please to remember me to them. With great esteem I am Dr Sir 
                  Yours Very Sincerely
                        
                            C. A. Rodney
                            
                        
                    